DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments, directed to the combination of Alden in view of Chin (p. 9-12), filed 11/09/2021 have been fully considered but they are not persuasive. Applicant argues that it is improper to modify Alden in view of Chin to teach Chin’s axial slide for tissue removal (p. 9), and that to do so is hindsight reasoning (p. 11).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Alden already teaches a rotational slide, and Chin is relied upon to teach incorporating an axial slide in addition to the rotational slide (Chin does both, so that the inner sleeve slides back and forth relative to the outer sleeve, as well as twist relative to the outer sleeve – Chin, para. 0010). Examiner’s citations of Chin point to how the axial sliding and rotational movements can be controlled for tissue removal, as an improvement over Alden’s rotational movement alone. Alden’s device is a generic tissue cutting and tissue removal device using aspiration fluid to transport tissue fragments away from the cutting site. And while Alden .
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant also argues against other modifications to Alden to modify a tissue-cutting edge (p. 13-15). Since Alden teaches an electrosurgical cutting surface, Examiner maintains that it is obvious to a PHOSITA to modify how that electrosurgical cutting surface is electrically energized to perform a function known and attributed to an electrosurgical cutting surface.
Examiner maintains the previous rejections.
Specification
The amendment to the specification, filed 11/09/2021 is accepted. The previous objection is withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15 and 24-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 10-13, of U.S. Patent No. 9,827,037. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious in view of the patented claims. Instant claim 15 is obvious in view of the combination of patented claims 1 and 4, and claims 10 and 13, wherein the patented claims recite two sleeves concentrically arranged with one another, with an outer sleeve having a tissue-receiving window, and movement of an inner sleeve causes resection of tissue, wherein the resected tissue is aspirated through an extraction lumen of the inner sleeve. The patented claim recitations of a longitudinal movement do not necessarily preclude the presently recited axial movement (of the inner sleeve relative to the outer sleeve) of the instant claims. Under the broadest reasonable interpretation, “sliding axially” includes sliding along the axis of the tube, which includes the longitudinal sliding shown in the patented claims. There is presently .
Claims 15 and 24-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 16, and 18-19 of U.S. Patent No. 9,254,142. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious in view of the patented claims. Instant claim 15 is obvious in view of the combination of patented claims 1, 9, and 16, wherein the patented claims recite two sleeves concentrically arranged with one another, with an outer sleeve having a tissue-receiving window, and movement of an inner sleeve causes resection of tissue, wherein the resected tissue is aspirated through an extraction lumen of the inner sleeve. The patented claim recitations of a longitudinal movement do not necessarily preclude the presently recited axial movement (of the inner sleeve relative to the outer sleeve) of the instant claims. Under the broadest reasonable interpretation, “sliding axially” includes sliding along the axis of the tube, which includes the longitudinal sliding shown in the patented claims. There is presently no distinction between a longitudinal slide (along the length of the tube) and an axial slide (along the axis of the tube). Patented claims 18-19 also render obvious the claimed features of a distal edge of the inner sleeve which causes plasma ablation, as recited in instant claims 24-25. Instant claim 15 recites a fluid management system that extracts and removes the resected tissue, and while this feature is not explicitly recited in the patented claims, a tissue removal feature after resection of said tissue would have been an obvious modification, with known .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15-17, 21-22, and 28-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alden et al (US 5,730,752, hereinafter “Alden”) in view of Chin et al. (US 2009/0270898 A1, hereinafter “Chin”) (both previously cited).

Regarding claim 15, Alden shows a hysteroscope 10 (Figs. 1-3) including a handle 26 coupled to an elongate shaft 24, the hysteroscope having a working channel 50 and one or more fluid channels extending through the elongate shaft (col. 2, lines 40-67; col. 4, lines 41-67; col. 5, lines 1-25); a resection device including an elongated shaft assembly 22 configured to extend through the working channel 50 (Figs. 1-3), the elongated shaft assembly including an outer sleeve 16 having a tissue-receiving window 82 through a side wall of the outer sleeve into a lumen of the outer sleeve, and an inner sleeve 15 slidably disposed within the lumen of the outer sleeve (Fig. 4; col. 6, line 66-col. 7, line 10) and configured to resect tissue extending through the tissue-receiving window into the lumen of the outer sleeve (col. 7, lines 1-65, discussing how the resected tissue is transported through the lumen 86 of the inner sleeve that is contained within the lumen of the outer sleeve, so that the tissue is ultimately received 
The present claim recitation “sliding the inner sleeve axially relative to the outer sleeve from a window open configuration to a window closed configuration” includes, under the broadest reasonable interpretation, a slide along the longitudinal length, but does not preclude additional sliding in the rotational manner shown by Alden. Chin teaches that it is known in the art, that in the field of a tissue extraction system 5 (Fig. 1, para. 0056) which comprises a hysteroscope 8, fluid supply 9, and tissue removal device 6, for the tissue removal device to comprise an outer sleeve 76 and an inner sleeve 77, wherein sliding the inner sleeve 77 causes tissue to be received in a window 89 in the sidewall of the outer sleeve (para. 0066), wherein the inner sleeve slides both rotationally and axially (para. 0010, 0065) to engage and cut the tissue for resection. Chin teaches that the benefit of an axial slide in combination with the rotational slide and the tissue extraction means is to allow control of tissue removal, including the rate of tissue removal (para. 0097). Since Chin teaches a benefit to providing both rotational and axial sliding of an inner sleeve, relative to its outer sleeve, in order to engage and cut tissue engaged in a window of the outer sleeve, it would have been obvious to one having 

Regarding claim 16, Alden shows wherein the resection device includes a terminal chamber defined by a distal portion of the lumen of the outer sleeve (wherein the terminal chamber is shown by the cutting surface 84, in Figs. 4-5) and a distal tip 14 of the outer sleeve (Figs. 4-5). Alden shows the distal tip 14 as part of the outer sleeve 16, which makes radial contact with the tissue site during movement of the outer and inner sleeves to resect tissue (col. 7, lines 3-10). Alden lacks explicitly describing this distal tip, so it is not explicit whether the distal tip if formed on the outer sleeve or if it is fixedly attached to the outer sleeve. “Fixedly attached”, as recited, has not been defined in any special manner in this claim, and it appears that Alden’s shown structure meets the function of the claimed structure. Since the claim language lacks explicit description for “fixedly attached”,  and there is no further discussion of this structure with relation to the other claim limitations, or if this is a unique or necessary feature of the outer sleeve, then it would have been an obvious matter of design choice to have provided a distal tip whether it be formed on the outer sleeve or fixedly attached to the outer sleeve, for the purpose of providing a surface for placement at a tissue site as shown by Alden, while the sleeves rotate to resect tissue received at the terminal chamber shown by Alden, since Applicant has not disclosed that a distal tip fixedly attached to the outer sleeve solves any 
Regarding claim 17, Alden shows wherein the resection device includes a flow passageway configured to at least partially supply pressurized fluid to the terminal chamber (Figs. 1-2, wherein an irrigation port 28 is provided, which receives fluid from irrigation supply 41, so that pressurized fluid can be delivered to promote aspiration and removal of resected tissue, while preventing clogging of resected tissue, col. 3, line 52-col. 4, line 3; with pressure provided to the irrigation supply either by gravity, a valve, or a pump, col. 5, lines 19-25; wherein the fluid is shown to be delivered via a flow passageway towards flow ports at the resection site, col. 7, lines 34-50).

Regarding claim 21, dependent on the rejection of claim 15 above, Alden in view of Chin renders obvious the feature of the inner sleeve being configured to axially reciprocate within and relative to the outer sleeve to provide the same predictable results set forth above.
Regarding claim 22, Alden shows that the resection device includes a motor drive 48 for the rotational movement of the inner sleeve relative to the outer sleeve to cause morcellation and resection (col. 5, lines 41-45), and manual power via an actuation handle 26 is used for the axial movement (col. 4, lines 56-58; col. 6, lines 42-49). Alden also shows that the resection occurs when the cutting surface moves proximally (col. 6, lines 50-55), with the cutting strokes caused by the axial movement for removal of strips of tissue without overwhelming the morcellator (col. 6, lines 22-30, 50-52). Since the purpose of Alden is to not overwhelm the morcellator, and (after the modification in view of Chin) provide control of both rotational and 

Regarding claim 28, Alden shows that the inner sleeve 14 defines a tissue extraction lumen having proximal and distal cross-sections that differ from each other, since the distal end comprises tissue-receiving window 82 and tissue-cutting edge 84, whereas the proximal end does not have these structural features (Figs. 1 and 5). Where the cross-sections are taken has not been defined, and Examiner considers the cross-sections to be different from one another, since the presence of cut-outs at the distal end will result in a different cross-section from a proximal end not having the same cut-outs.
Regarding claim 29, for the same reason as the rejection to claim 28 above, Alden shows the distal cross-section of the inner sleeve as different from the proximal cross-section of the inner sleeve, since there are cut-outs at the distal end of the inner sleeve. Since surface area has been removed at the distal end, this results in a smaller cross-section than that of the proximal cross-section, wherein Examiner considers the cross-section having less material to show a smaller cross-section.
Regarding claim 30, Alden shows that the negative pressure source is coupled to a proximal end of the tissue extraction lumen, wherein the proximal end is considered to be .


Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Alden and Chin as applied to claim 17 above, and further in view of Adams et al (US 2009/0270897 A1, hereinafter “Adams”, previously cited).
Regarding claim 20, as discussed in the rejection of claim 17 above, Alden shows wherein the flow passageway is formed by a space contained within the sleeves, for an irrigation path to the flow ports at the resection site (col. 7, lines 34-50; Figs. 1-3), with the flow passageway shown in the tubular structure formed by the sleeves 16 and 15, shown in Figs. 1-3, so that the fluid delivered from supply 41 through port 28 is delivered through said sleeves to the flow ports 17 and 90. Alden lacks explicitly showing that the flow passageway is specifically formed and located between the inner sleeve and the outer sleeve. The flow passageway is not formed in the outer sleeve, since if the apertures are blocked, then flow is impeded through the outer tube (col. 7, lines 50-55), so the flow passageway is contained within the tubular structure Adams teaches a resection system (Figs. 1-8), comprising a similar resection and vacuuming feature 6, wherein an inner sleeve 77 is contained within an outer sleeve 76 (Fig. 2D), and when tissue is captured and drawn within window 89, the tissue is removed via the space shown by 89-1 and through longitudinal space 93 (Fig. 2D, para. 0069-0072), and an aspiration feature 7 that irrigates the tissue site by supplying fluid via sheath 191 through ports 198-1 and 198-2, to allow cleanup of the resected tissue, fluid, and debris (Fig. 8 and para. 0097-0098 explain that 6 is inserted into 7, via port 196 of same sheath 191). Adams shows combining an irrigation feature and a negative pressure and resection feature together, in sheath 191, with tissue drawn through the space formed by the inner and outer sleeves of the resection feature. Alden shows drawing tissue through the combination of the inner and outer sleeves, with an integrated irrigation feature. Adams is relied upon to show that the tissue is captured and drawn through the spaces 89-1 and 93 shown in Fig. 2D. Since both Alden and Adams show providing irrigation fluid to the tissue site and then drawing said fluid and tissue debris through the resection device, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have combined them in a manner that beneficially irrigates the tissue site that encourages the debris to be drawn into the resection device for removal. When looking at Alden’s and Adam’s resection windows, and a desire to keep the windows unclogged, it would have been obvious to have placed the irrigation passageway between the inner and outer sleeves in order to keep that area flushed, and to guide the debris for vacuuming through a main passageway, such as the main lumen of the inner sleeve, as shown by each of Alden and Adams. The motivation to form and position the flow passageway between the inner and outer sleeves would be to improve Alden’s desire to .

Claims 23-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Alden and Chin as applied to claim 21 above, and further in view of Bales et al (US 6,494,881 B1, hereinafter “Bales”).
Regarding claim 23, Alden shows that the cutting edge 84 of cutting surface 18 receives electrosurgical energy, meaning that it is an electrode surface (Figs. 4-5; col. 2, line 65; col. 4, lines 50-52). Alden lacks explicitly showing wherein the electrosurgical cutting surface is coupled to an RF energy source so that it is an RF electrode. Bales teaches that it is known in the art of tissue resection for a tissue resection electrode 12 (col. 5, line 58) to be coupled to an RF energy source (col. 6, lines 5-9). Since RF energy is a known electrosurgical energy in the art of tissue resection, it would have been obvious to one having ordinary skill in the art at the time of invention to have modified the system to have the electrosurgical energy source be an RF energy source, as taught by Bales, and Alden’s electrosurgical cutting surface comprise at least one RF electrode carried by the resection device and coupled to the RF energy source, as taught by Bales, for the purpose of providing a known electrosurgical energy source and type, for the purpose of tissue resection and extraction as shown by Alden.
Regarding claim 24, Alden, as previously discussed, shows wherein the inner sleeve 15 has a distal end configured as an electrode edge (cutting surface 18 comprising the tissue-
Regarding claim 25, Bales further teaches that the electrode edge (as modified in view of Bales above, when coupled to the RF energy source) is configured for plasma ablation of tissue being resected if so desired, using the RF energy source (col. 2, line 66-col. 3, line 24; col. 6, lines 56-60; col. 13, lines 2-20). It would have been obvious to one having ordinary skill in the art at the time of invention to have modified the system to include plasma ablation, as taught by Bales, for the purpose of providing this type of tissue resection energy if so desired, to provide both high power level delivery and low power level energy delivery for the same function of tissue resection.
Regarding claim 26, Alden in view of Bales shows wherein the inner sleeve 14 includes an electrode sleeve element at a distal end of the inner sleeve, in the form of the RF electrode as modified in view of Bales above, wherein the RF electrode is an electrode sleeve element since it exists on the inner sleeve as tissue-cutting edge 84 which receives the RF energy.
Regarding claim 27, Alden in view of Bales shows the electrode sleeve element extends distally of the distal end of the inner sleeve 14 (Fig. 5 shows that the positioning of the electrode sleeve element, as modified by Bales to have cutting-edge 84 comprise at least one RF electrode, is distally located on the inner sleeve and extends distally thereon to form the tissue-cutting edge in the side wall of the distal end of the inner sleeve). 

Claims 31-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Alden, Chin, and Bales.

Regarding claims 32-33, see the rejections of claims 24-25 above, wherein the combination renders obvious providing an electrode at the distal end of the inner sleeve for the purpose of generating plasma energy for plasma ablation of tissue by said electrode. Since the inner sleeve is slidably disposed relative to the outer sleeve, wherein the tissue-receiving window opens and closes based on how the inner sleeve slides, then it would have been obvious to one having ordinary skill in the art at the time of invention that the position of the electrode is also relative based on if the window is in an open or closed configuration. It would have been obvious to have arranged the electrode such that it is disposed proximal of the 
Regarding claim 34, Bales teaches that plasma is generated in the area immediately adjacent the electrode (col. 6, lines 56-58), where the electrode touches the tissue (col. 12, lines 45-50). Since Bales shows that this allows concentrating current to resect tissue right where it touches the electrode (col. 5, lines 1-3), then the electrode only needs to be the size needed for the tissue ablation and resection. It would have been obvious to one having ordinary skill in the art at the time of invention to have provided an electrode having a smaller inner diameter than the inner diameter of the inner sleeve, since the electrode only needs to be the size needed to cause plasma ablation to the tissue, which is extracted through the inner sleeve. It would have been obvious to have the diameter of the inner sleeve be larger since it is the tissue-receiving and cutting feature, and the diameter of the electrode to be smaller for the concentrated energy to generate plasma to ablate the received tissue.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792